       Case 1:17-cv-04756-JPC-GWG Document 91 Filed 03/11/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ASHLEY DESVARIEUX, individually and                                    :
on behalf of all others similarly situated,                            :
                                                                       :
                                    Plaintiff,                         :       17-CV-4756 (JPC)
                                                                       :
                  -v-                                                  :             ORDER
                                                                       :
AXIOM HOLDINGS, INC. and CURTIS RILEY,                                 :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On February 23, 2021, the Court held a show-cause hearing on Plaintiff’s motion for default

judgment against Defendant Axiom Holdings, Inc. (“Axiom”). During that hearing, the Court

ordered Plaintiff to submit a letter by March 9, 2021 addressing why a default should be entered

against Axiom in light of the pending claims against the other defendant in this case, Curtis Riley.

The Court is now in receipt of Plaintiff’s letter, in which Plaintiff represents that it intends to dismiss

the claims against Mr. Riley and requests that the Court proceed with a default judgment as to

Axiom on both liability and damages. (Dkt. 90 at 1-2.) Plaintiff requests, in the alternative, that

the Court enter default judgment on Axiom’s liability alone. (Id. at 2 n.3.) In addition, Plaintiff

proposes that it have 45 days to submit a proposed notice and proposal for providing notice to the

Judgment Class. (Id. at 2.)

        For the reasons stated on the record during the February 23, 2021 hearing, the Court grants

Plaintiff’s motion for default judgment as to Axiom on liability. (Dkt. 88.) The Court will reserve

decision on damages until after the Judgment Class has been notified of the proposed dismissal of

the claims as to Riley, the class certification in this action, and the Court’s ruling on Axiom’s

liability.
      Case 1:17-cv-04756-JPC-GWG Document 91 Filed 03/11/21 Page 2 of 2


       In accordance with Plaintiff’s proposal, it is hereby ORDERED that Plaintiff shall submit a

proposed notice and proposal for providing notice to the Judgment Class within 45 days of the date

of this Order. It is further ORDERED that Plaintiff serve Defendant Riley with a copy of this Order

within one week of the date of this Order. Within two business days of service, Plaintiff must file

proof of such service on the docket.

       SO ORDERED.

Dated: March 11, 2021                               __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                2
